 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    WALTER SHANE LANGSTON,                               No. 2:16-CV-2365-JAM-DMC-P
12                         Plaintiff,
13              v.                                         FINDINGS AND RECOMMENDATIONS
14    WILLIAMS,
15                         Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court is defendant’s unopposed motion to revoke plaintiff’s

19   in forma pauperis status (ECF No. 19). Defendant contends in forma pauperis status should be

20   revoked pursuant to the Prison Litigation Reform Act (PLRA).

21                   The PLRA’s “three strikes” provision, found at 28 U.S.C. § 1915(g), provides as

22   follows:
                     In no event shall a prisoner bring a civil action . . . under this section if the
23                   prisoner has, on three or more prior occasions, while incarcerated or
                     detained . . ., brought an action . . . in a court of the United States that was
24                   dismissed on the ground that it is frivolous, malicious, or fails to state a
                     claim upon which relief may be granted, unless the prisoner is under
25                   imminent danger of serious physical injury.
26                   Id.
27   ///

28   ///
                                                          1
 1   Thus, when a prisoner plaintiff has had three or more prior actions dismissed for one of the

 2   reasons set forth in the statute, such “strikes” preclude the prisoner from proceeding in forma

 3   pauperis unless the imminent danger exception applies. Dismissals for failure to exhaust

 4   available administrative remedies generally do not count as “strikes” unless the failure to exhaust

 5   is clear on the face of the complaint. See Richey v. Dahne, 807 F.3d 1202, 1208 (9th Cir. 2015).

 6   Dismissed habeas petitions do not count as “strikes” under § 1915(g). See Andrews v. King, 398

 7   F.3d 1113, 1122 (9th Cir. 2005). Where, however, a dismissed habeas action was merely a

 8   disguised civil rights action, the district court may conclude that it counts as a “strike.” See id. at

 9   n.12.

10                  When in forma pauperis status is denied, revoked, or otherwise unavailable under

11   § 1915(g), the proper course of action is to dismiss the action without prejudice to re-filing the

12   action upon pre-payment of fees at the time the action is re-filed. In Tierney v. Kupers, the Ninth

13   Circuit reviewed a district court’s screening stage dismissal of a prisoner civil rights action after

14   finding under § 1915(g) that the plaintiff was not entitled to proceed in forma pauperis. See 128

15   F.3d 1310 (9th Cir. 1998). Notably, the district court dismissed the entire action rather than

16   simply providing the plaintiff an opportunity to pay the filing fee. The Ninth Circuit held that the

17   plaintiff’s case was “properly dismissed.” Id. at 1311. Similarly, in Rodriguez v. Cook, the

18   Ninth Circuit dismissed an inmate’s appeal in a prisoner civil rights action because it concluded

19   that he was not entitled to proceed in forma pauperis on appeal pursuant to the “three strikes”

20   provision. See 169 F.3d 1176 (9th Cir. 1999). Again, rather than providing the inmate appellant
21   an opportunity to pay the filing fee, the court dismissed the appeal without prejudice and stated

22   that the appellant “may resume this appeal upon prepaying the filing fee.”

23                  This conclusion is consistent with the conclusions reached in at least three other

24   circuits. In Dupree v. Palmer, the Eleventh Circuit held that denial of in forma pauperis status

25   under § 1915(g) mandated dismissal. See 284 F.3d 1234 (11th Cir. 2002). The court specifically

26   held that “the prisoner cannot simply pay the filing fee after being denied IFP status” because
27   “[h]e must pay the filing fee at the time he initiates the suit.” Id. at 1236 (emphasis in original).

28   The Fifth and Sixth Circuits follow the same rule. See Adepegba v. Hammons, 103 F.3d 383 (5th
                                                         2
 1   Cir. 1996); In re Alea, 86 F.3d 378 (6th Cir. 2002).

 2                  This court has previously determined plaintiff has three or more “strikes.” See

 3   Langston v. Sharma, No. 2:15-CV-1437-GEB-KJN. The court takes judicial notice of this prior

 4   determinations, see Chandler v. U.S., 378 F.2d 906, 909 (9th Cir. 1967), and likewise concludes

 5   plaintiff has three or more “strikes.” The court also finds plaintiff has not faced imminent danger

 6   of serious bodily physical injury at the time the action was filed. See Andrews v. Cerbantes, 493

 7   F.3d 1047, 1055 (9th Cir. 2007). Plaintiff claims of constitutional violations when he was housed

 8   at the California Health Care Facility (CHCF) and the California Training Facility (CTF). See

 9   ECF No. 1. When plaintiff filed this action, however, he was housed at Valley State Prison. See

10   id. Therefore, he was not under imminent danger of physical harm from prison officials at either

11   CHCF or CTF at the time he filed this lawsuit.

12                  Based on the foregoing, the undersigned recommends that defendant’s unopposed

13   motion to revoke plaintiff’s in forma pauperis status (ECF No. 19) be granted and that this action

14   be dismissed without prejudice to re-filing upon pre-payment of the full filing fee.

15                  These findings and recommendations are submitted to the United States District

16   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

17   after being served with these findings and recommendations, any party may file written objections

18   with the court. Responses to objections shall be filed within 14 days after service of objections.

19   Failure to file objections within the specified time may waive the right to appeal. See Martinez v.

20   Ylst, 951 F.2d 1153 (9th Cir. 1991).
21

22

23   Dated: June 18, 2019
                                                           ____________________________________
24                                                         DENNIS M. COTA
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                       3
